Per Curiam.

The plaintiff was suspended by force of chapter 16, section 243, of the Grand Lodge Laws, Knights of Pythias, by the mere fact that he was in arrears for three months’ dues. An affirmative action on the part of the defendant or of the Grand Lodge was unnecessary. He “ stood suspended ”, and by section 8 of article 5 of the by-laws of the Republic Relief Association, he. could receive no benefits until three months after his reinstatement.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed, with costs.